[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Order re Motion # 108 Motion for Summary Judgment
The defendant asserts that the mortgage is defective because the mortgage was never approved, as required by the Board of Directors of the association which owned the property. However the claimed existence of such a requirement is supported only by an assertion of counsel and is unaccompanied by any affidavit or documentary evidence.
Accordingly, the motion for summary judgment is granted based upon the facts contained in the affidavit submitted on behalf of the plaintiff and the authorities set forth in its brief.
However, the effect of this ruling is stayed for a period of three weeks after the issuance of notice of this ruling during which time the defendant may file an appropriate affidavit and seek reargument based upon that affidavit.
By the Court, (Rush, J.) January 15, 1999 R. W. Howard, TAC CT Page 373